Exhibit 10.4

 

 

[gxe2tcbvtltn000001.jpg]

 

 

January 17, 2020

 

 

Michael Flink

Michael.flink@resideo.com

 

 

 

Re:Offer Letter

 

Dear Michael:  

 

I am pleased to confirm our offer to you to become Executive Vice President of
Transformation (Executive Band), based in Austin, Texas, reporting directly to
me.  The effective date of this new position will be January 17, 2020
(“Effective Date”), subject to the terms and conditions of this offer letter.

 

In connection with your new role, you will be entitled to the following
compensation and benefits package:

 

COMPENSATION

 

Base Salary: Your annual base salary will remain $469,000.  Base salary reviews
occur annually and any adjustments are generally at the end of the first quarter
of the calendar year.  Adjustments are based on your performance and other
relevant factors.  You will next be eligible for a base salary review in March
of 2020.

 

Annual Incentive Compensation:  Your target incentive compensation opportunity
will remain at 90% of your annual cash base salary earnings during the
year.  Incentive compensation awards are paid in the first quarter of the
following year.

 

Annual Long-Term Incentive Awards:  You will be eligible for annual long-term
incentive (“LTI”) awards with the size and mix determined by the Compensation
Committee (“CC”) of the Company’s Board of Directors based on your performance
and future career potential with Resideo.  The terms of all LTI awards are
governed by the terms of the applicable stock plan and the relevant award
agreements. Moreover, Resideo and the CC reserve the right to modify the design
or mix of the LTI award program in the future.

 

OTHER EXECUTIVE BENEFITS

 

You will also be entitled to the following Executive Benefits:

 

 

--------------------------------------------------------------------------------

 

 

 

 

•

Excess Liability Insurance:  Resideo will pay the annual premium for an Excess
Liability Insurance policy that provides $5,000,000 of personal liability
umbrella coverage per occurrence.

 

 

•

Officer Severance:  You will be covered under the Resideo Technologies, Inc.
Severance Plan for Designated Officers (the “Officer Severance Plan”).  You will
be required to execute a release of claims in favor of Resideo and its
affiliates, and you may be required to agree to certain non-disclosure
covenants, as a condition of receiving officer severance benefits.

 

INTELLECTUAL PROPERTY AND NON-COMPETITION AGREEMENTS

 

As a condition of this employment offer and in consideration of future LTI
awards and base salary increases, you are required to execute, in the form
attached hereto, (i) Resideo’s “Employee Agreement Relating to Trade Secrets,
Proprietary and Confidential Information” (“IP Agreement”), and (ii) the
“Resideo Technologies, Inc. Noncompete Agreement for Senior Executives”
(“Noncompete Agreement”), both of which are attached hereto.

 

ACCEPTANCE OF OFFER

 

Please indicate your acceptance of this offer by electronically signing this
offer letter, as well as the IP Agreement and Noncompete Agreement via DocuSign.

 

Michael, we are excited to be extending this offer to you and look forward to
working with you in this new role.  Your experience and background is an asset
to our Company.

 

If you have any questions or need any further information about our offer,
please contact me directly.

 

Congratulations,

 

/s/ Mike Nefkens

 

Mike Nefkens

President and CEO

 

Read and Accepted:

 

/s/ Michael Flink

 

January 31, 2020

MICHAEL FLINK

 

Date

 

 

 

 

 